      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 1 of 19



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------X
 REAL SELLING GROUP LLC,

                  Plaintiff,                 MEMORANDUM AND ORDER
            - against –                        20 Civ. 1468 (NRB)

 ESN GROUP, INC.,

                  Defendant.

 ------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Plaintiff Real Selling Group LLC (“Real Selling”) brought

suit against defendant ESN Group, Inc. (“ESN”) asserting claims of

violations of the Lanham Act, violations under New York General

Business Law § 349, tortious interference, and defamation arising

from alleged false, misleading, and defamatory statements by ESN.

ESN moved to dismiss the suit for lack of personal jurisdiction.

Real Selling then moved to amend its complaint to add antitrust

claims against ESN.       For the following reasons, Real Selling’s

motion to amend is denied and ESN’s motion to dismiss is granted.

                               BACKGROUND

     1. Factual Allegations

     ESN is a California corporation, with its principal place of

business in Carpintera, California, which manufactures skin care

and other personal care products, including, as relevant here,

products from its “Ceramedx” and “Earth Science” brands.          Amended
       Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 2 of 19



Complaint, ECF No. 22 (“Am. Compl.”) ¶¶ 2, 7; Declaration of Jay

Kline in Support of Defendant’s Motion to Dismiss for Lack of

Personal Jurisdiction, ECF No. 17-4 (“Kline Decl.”) ¶ 2.1            Ceramedx

is a line of skin-care products which sell for $10 to $18 on ESN’s

Ceramedx website,2 and Earth Science is a line of skin, body and

hair care products which sell for $5 to $25 on ESN’s Earth Science

website. 3     While ESN engages in limited direct sales of its

products through its websites, the majority of its sales are

through authorized distributors and resellers who contract with

ESN to use copyrighted and trademarked materials in marketing ESN’s

brands.      Kline Decl. ¶ 3.

      Real Selling, a New York limited liability company with its

principal place of business in New Hampton, New York, primarily

resells products through Amazon.com4 under the name XXVIIP.                 Am.

Compl. ¶ 35.     Among other things, it resells ESN’s “Ceramedx” and

“Earth Science” products.         Id. ¶¶ 2, 6.          Real Selling is an

“unauthorized reseller” of ESN’s products in that it has no

contract with ESN to sell its brands.          Kline Decl. ¶ 4-5.




1     In reviewing a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2), a
court may look to evidence outside the pleadings. See Sandoval v. Abaco Club
on Winding Bay, 507 F. Supp. 2d 312, 315 (S.D.N.Y. 2007).
2     Shop All Products,   Ceramedx,   www.ceramedx.com/collections/shop   (last
accessed Feb. 9, 2021).
3     All Products, Earth Science, www.earthsciencebeauty.com/collections/all-
products (last accessed Feb. 9, 2021).
4     Amazon is domiciled in the State of Washington.



                                       -2-
        Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 3 of 19



        Real Selling alleges that on November 20, 2019, it was

informed by Amazon that Amazon had received a complaint from ESN

claiming    that   Real   Selling   was    selling     counterfeit    Ceramedx

products on its platform and that Amazon would remove the listing

until Real Selling could provide proof of authenticity. Am. Compl.

¶ 13.    Real Selling provided proof of authenticity and the product

was    relisted.     Nevertheless,       ESN   filed   a   second   and    third

complaint, each time causing Amazon to delist the Ceramedx product

from Real Selling’s platform before Real Selling could provide

proof of authenticity.      Id. ¶¶ 14-18.      As a result of these series

of complaints from ESN, and out of concerns that Amazon might take

further action in suspending Real Selling’s account, Real Selling

has “stranded” its Ceramedx inventory, i.e., it has increased the

price of the product well beyond its retail value, making the

listing effectively invisible on Amazon.           Id. ¶ 20.

        According to Real Selling, ESN launched a similar complaint

campaign against Real Selling’s other listings of ESN products,

including products under ESN’s “Earth Science” trademark.                 Id. ¶¶

21-23.     In late January, ESN began purchasing its own products

from    Real   Selling,   posing    as    an   ordinary    customer    without

disclosing that it was the brand owner.            Id. ¶¶ 31-32.      It then

allegedly returned the purchases and demanded a refund, claiming

to Amazon that it had received counterfeit or damaged goods from

Real Selling.      Id. ¶ 32.


                                     -3-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 4 of 19



     Real Selling contends that ESN’s conduct was born out of a

desire to “to charge supracompetitive prices, limit the scope of

the availability of the resale of its products, and otherwise

control the marketplace” by “shutting down resellers it does not

favor who offer [ESN]’s products for sale at lower prices than

those charged by [ESN]’s favored resellers.”              Id. ¶¶ 52-53.         ESN,

meanwhile, maintains that it has concerns that if it is unable to

exercise control over the marketing of its brands, “unauthorized

resellers” might make false or misleading claims about ESN’s

products or else continue to market ESN’s products past their “best

if used by” date.        Kline Decl. ¶¶ 6-7.

     2. Procedural History and Real Selling’s Amended Complaint

     Real Selling filed its original complaint against ESN on

February    19,     2020      raising     claims   of   false     or    misleading

representations to Amazon and unfair competition under § 1125 of

the Lanham Act, deceptive acts and practices under New York General

Business Law § 349, tortious interference, and defamation and trade

libel.    ECF No. 1.

     ESN then filed a letter requesting leave to make a motion to

dismiss    for    lack   of    personal    jurisdiction       arguing    that   Real

Selling’s causes of action did not arise from ESN’s business

transactions in New York within the meaning of N.Y. C.P.L.R. §

302(a)(1)    and    that      Real   Selling    could   not    support    personal




                                          -4-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 5 of 19



jurisdiction under § 302(a)(3) as its claims sounded in defamation.

ECF No. 12.    After a conference on June 16, 2020, the Court granted

ESN leave to file its motion, which it did on August 7, 2020.

After receiving two extensions to file its response to ESN’s motion

to dismiss, Real Selling instead filed an amended complaint on

October 2, 2020.

       The principal addition to the Amended Complaint was the

inclusion of claims for maintaining monopoly power and attempted

monopolization under § 2 of the Sherman Act.              Am. Compl. ¶¶ 45-

61.   The    Amended   Complaint   added   a    handful    of   new   factual

allegations,    including   information    on    its   “storefront”    page,

noting that the page includes the true company name behind the

seller’s Amazon name, and the New York address of the company.

Id. ¶¶ 40.    The Amended Complaint also quotes from the declaration

of Jay Kline – ESN’s CEO – in support of ESN’s motion to dismiss,

which notes that “ESN only sells on Amazon through authorized

resellers” – of which Real Selling is not one – and that ESN “has

had to address the problem of ‘unauthorized sellers’ of its

products.     Id. ¶¶ 47-49; Kline Decl. ¶¶ 4-7.

      After Real Selling filed the Amended Complaint, ESN requested

a conference and asked the Court to strike the Amended Complaint

as untimely under Rule 15.         ECF No. 23.      Rather than have the

parties litigate the timeliness issue, at a conference on October

22, 2020, the Court suggested that Real Selling move to amend its


                                    -5-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 6 of 19



complaint and simultaneously respond to ESN’s pending motion to

dismiss.      ESN would then have an opportunity to object to the

cross-motion to amend and reply in support of its motion to

dismiss, and finally, Real Selling would have an opportunity to

reply in support of its cross-motion to amend.                    This briefing was

completed on January 8, 2021.

                                 LEGAL STANDARDS

     The dueling motions of the parties raise two interrelated

questions     for    the    Court:   (1)    does   the   Court       have   personal

jurisdiction over ESN? and (2) can Real Selling amend its complaint

to include claims of monopolization under § 2 of the Sherman Act?

     It is the plaintiff's burden to demonstrate that the Court

has personal jurisdiction over the defendant.                      Whitaker v. Am.

Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). “In order to

survive a motion to dismiss for lack of personal jurisdiction, a

plaintiff     must   make    a   prima     facie   showing    that     jurisdiction

exists.”    Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 34-

35 (2d Cir. 2010) (quoting Thomas v. Ashcroft, 470 F.3d 491, 495

(2d Cir. 2006)).      “The lawful exercise of personal jurisdiction by

a   federal     court       requires     satisfaction        of     three    primary

requirements”: (1) the defendant must have been properly served,

(2) the court must have a statutory basis for exercising personal

jurisdiction, and (3) the exercise of personal jurisdictional must

comport with constitutional due process principles.                   Licci ex rel.


                                         -6-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 7 of 19



Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59-60 (2d Cir.

2012).

     Federal Rule of Civil Procedure 15(a)(2) provides that a court

“should freely give leave [to amend pleadings] when justice so

requires.”    Whether to grant leave, however, is ultimately “within

the sound discretion of the district court,” and a district court

may “deny leave for good reason, including futility, bad faith,

undue delay, or undue prejudice to the opposing party.”                McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).

     Here,        ESN    opposes    the   proposed   amendments   to    add   the

monopolization claims under § 2 of the Sherman Act solely on the

ground of futility.           The Court's inquiry into the futility of

proposed amendments parallels the analysis on a motion to dismiss

pursuant     to    the    Federal    Rule   of   Civil   Procedure     12(b)(6).

Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d

83, 88 (2d Cir. 2002).             Therefore, the Court “accept[s] as true

all factual allegations in the [proposed amended] complaint and

draw[s] all reasonable inferences in favor of the non-moving

party.”    City of Providence v. BATS Glob. Mkts., Inc., 878 F.3d

36, 48 (2d Cir. 2017).         If the proposed Amended Complaint does not

proffer “enough facts to state a claim for relief that is plausible

on its face,” a motion for leave to amend may be denied.                      Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007). In conducting

this inquiry, the Court need not assume as true allegations that


                                          -7-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 8 of 19



are conclusory.    Lynch v. City of New York, 952 F.3d 67, 75 (2d

Cir. 2020).

                               DISCUSSION

     1. Real Selling’s Antitrust Claims

     Because Real Selling’s arguments in response to ESN’s motion

to dismiss for lack of personal jurisdiction rely in large part on

its proposed amendments adding antitrust claims to its complaint,

the Court first addresses whether Real Selling’s motion for leave

to file its proposed amended complaint should be granted.              Real

Selling argues that it has properly pled monopolization claims

against ESN by alleging a scheme to “force[] all competitors out

of the market for selling goods manufactured by the Defendant by

repeatedly accusing them of illegal conduct and by establishing a

network of ‘authorized resellers.’” ECF No. 28 at 11. ESN asserts

that the amendments are futile and that the monopolization claims

fail as a matter of law because (1) ESN’s contracts with authorized

resellers to exclusively resell ESN products do not run afoul of

the antitrust laws, and (2) Real Selling has not and cannot define

a cognizable relevant market.

     To establish a claim for monopolization, plaintiff must show

“(1) the possession of monopoly power in the relevant market and

(2) the willful acquisition or maintenance of that power as

distinguished from growth or development as a consequence of a

superior   product,    business    acumen,    or   historic    accident.”


                                   -8-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 9 of 19



PepsiCo, Inc. v. Coca–Cola Co., 315 F.3d 101, 105 (2d Cir.2002)

(per curiam) (quoting United States v. Grinnell Corp., 384 U.S.

563, 570-71 (1966)).          Monopoly power is “the power to control

prices or exclude competition,” id. at 107 (quoting United States

v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 391 (1956)), and

is also referred to as a high degree of “market power.”              See Tops

Mkts., Inc. v. Quality Mkts., Inc., 142 F.3d 90, 97 (2d Cir.1998).

To succeed on its claim, Real Selling must show that defendant has

“engaged in improper conduct that has or is likely to have the

effect    of   controlling     prices    or   excluding   competition,    thus

creating or maintaining market power.”           PepsiCo, 315 F.3d at 108.

To recover for attempted monopolization, plaintiff must establish

“(1) that the defendant has engaged in predatory or anticompetitive

conduct   with    (2)    a   specific   intent   to   monopolize   and   (3)   a

dangerous probability of achieving monopoly power.”                  Spectrum

Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993).

     Real      Selling   acknowledges     that   “[a]   manufacturer     has   a

natural monopoly in the sale and distribution of its own products.”

Re-Alco Indus., Inc. v. Nat’l Ctr. for Health Educ., Inc., 812 F.

Supp. 387, 392 (S.D.N.Y. 1993).           Nonetheless, it argues that ESN

impermissibly attempted to monopolize the resale market of its

products.      This argument fails because the resale market of ESN-

manufactured products is not a cognizable relevant market under




                                        -9-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 10 of 19



the antitrust laws.5

      “The relevant market is defined as all products ‘reasonably

interchangeable by consumers for the same purposes,’ because the

ability of consumers to switch to a substitute restrains a firm's

ability to raise prices above the competitive level.”                   Geneva

Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 496 (2d Cir.

2004) (quoting E.I. du Pont de Nemours & Co., 351 U.S. at 395

(1956)).     Real Selling doesn’t even attempt to argue that the

resale market of ESN-manufactured products contains all products

that are reasonably interchangeable by consumers, and it would

fail if it had given the vast array of relatively low-priced skin

and personal care products in the market. This alone would warrant

dismissal of the monopoly claims.           See Chapman v. New York State

Div. for Youth, 546 F.3d 230, 238 (2d Cir. 2008) (quoting Queen

City Pizza, Inc. v. Domino's Pizza, Inc., 124 F.3d 430, 436 (3d

Cir. 1997) (“[W]here the plaintiff fails to define its proposed

relevant    market    with   reference      to   the    rule    of   reasonable

interchangeability and cross-elasticity of demand, or alleges a

proposed relevant market that clearly does not encompass all

interchangeable      substitute     products     even    when    all   factual




5     See Fiore v. McDonald's Corp., No. 96 Civ. 0376, 1996 WL 331090, at *7
(E.D.N.Y. June 12, 1996) (“The only relevant market the plaintiffs have alleged
in their complaint is the resale market for McDonald's franchised restaurants.
Plaintiffs have failed to sufficiently allege a relevant market that is required
to make out a claim under Section Two of the Sherman Act.”).



                                     -10-
       Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 11 of 19



inferences are granted in plaintiff's favor, the relevant market

is legally insufficient and a motion to dismiss may be granted.”).

       More centrally, “[c]ourts in the Second Circuit generally

reject efforts to define a market as consisting of a single brand,

and will dismiss a complaint that alleges only such a market.”

Bel Canto Design, Ltd. v. MSS HiFi, Inc., No. 11 Civ. 6353 CM,

2012   WL   2376466,   at   *10   (S.D.N.Y.    June   20,   2012);   see   also

Commercial Data Servers, Inc. v. Int’l Bus. Machines Corp., 262 F.

Supp. 2d 50, 66 (S.D.N.Y. 2003) (listing cases recognizing the

same principle).6      This is so because of the “established maxim

that antitrust law protects competition, not competitors.”                  Id.

But ESN has no anticompetitive incentive to reduce the number of

entities reselling its products.            The Second Circuit in E & L

Consulting, Ltd. v. Doman Indus. Ltd. put a fine point on it:

            The power to restrict output to maximize
            profit is complete in the manufacturing
            monopoly, and there is no additional monopoly
            profit to be made by creating a monopoly in
            the retail distribution of the product. . . .
            On the contrary, a firm with a monopoly at the
            retail distribution level will further reduce
            output to maximize its profits, thereby

6     The one case which Real Selling raises to suggest that monopolization
claims may succeed where the plaintiff alleged a single-product market – a 55-
year-old patent case - is entirely inapposite. That case involved a question of
whether a manufacturer’s enforcement of an invalid patent could provide the
basis for an attempted monopolization counterclaim. The counterclaimant was
not trying to resell the first manufacturer’s own product but was instead trying
to produce its own version. See Walker Process Equip., Inc. v. Food Mach. &
Chem. Corp., 382 U.S. 172 (1965). The anticompetitive harm of asserting an
invalid patent to stifle production of alternatives in the market has clear
antitrust implications whereas here, the reselling of a single brand’s product
does not.



                                     -11-
       Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 12 of 19



            reducing the sales and profit of the monopoly
            manufacturer.

472 F.3d 23, 30 (2d Cir. 2006).          This reasoning explains why Real

Selling’s argument that ESN is impermissibly monopolizing the

resale market of its brand is inconsistent with the principle that

exclusive distributorship agreements are presumptively legal.

       Real Selling’s theory of anticompetitive injury – that ESN’s

alleged conduct “allowed [it] to charge supracompetitive prices

[and] limit the availability of the resale of its products,” Am.

Compl. ¶ 52, is therefore fundamentally flawed.                   That conduct,

even   if   true,   would   not   have   an   effect   on   the    pricing   and

availability of ESN’s products beyond what ESN can accomplish

through its natural manufacturing monopoly of those products and

ability to exclusively contract with preferred retailers.               Because

Real Selling fails to identify a cognizable relevant market and

fails to state an antitrust harm resulting from ESN’s alleged

conduct, its motion to amend its complaint to include Sherman Act

§ 2 claims must be denied.7




7     Real Selling asks for an additional opportunity to amend the complaint if
the Court were to find its antitrust claims deficient. There is no reason to
allow it to do so here because Real Selling’s theory of the case simply does
not raise antitrust concerns and additional factfinding would not rectify the
defect in its pleadings. See Todd v. Exxon Corp., 275 F.3d 191, 200 (2d Cir.
2001) (“Cases in which dismissal on the pleadings is appropriate frequently
involve either (1) failed attempts to limit a product market to a single brand,
franchise, institution, or comparable entity that competes with potential
substitutes or (2) failure even to attempt a plausible explanation as to why a
market should be limited in a particular way.”).



                                     -12-
        Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 13 of 19



        2. Personal Jurisdiction Over the Remaining Claims

        We next address whether Real Selling’s remaining claims can

survive ESN’s motion to dismiss for lack of jurisdiction given the

dismissal of the antitrust claims.            Real Selling cites § 302(a)(1)

and § 302(a)(3) as the two statutory bases upon which this Court

might exercise personal jurisdiction over ESN.              We consider each

provision in turn.

        New York’s long-arm statute permits courts to reach a foreign

defendant “who in person or through an agent . . . transacts any

business within the state or contracts anywhere to supply goods or

services in the state.” N.Y. C.P.L.R. § 302(a)(1).             “To establish

personal jurisdiction under this provision, the plaintiff must

demonstrate that the defendant engaged in a purposeful business

transaction in or directed to New York and that such contacts with

the state had a ‘substantial relationship’ to the claim asserted

in the underlying litigation.”          Pearson Educ., Inc. v. Shi, 525 F.

Supp.    2d   551,   555   (S.D.N.Y.    2007).      “A   defendant   need   not

physically enter New York State in order to transact business, 'so

long as the defendant's activities here were purposeful.’”             Licci,

673 F.3d at 61 (quoting Fischbarg v. Doucet, 9 N.Y.3d 375, 380,

(2007)).      While “[a] single contact is sufficient to show that a

defendant ‘transacted business’ within the meaning of C.P.L.R.

302(a)(1),”      Packer v. TDI Sys., Inc., 959 F. Supp. 192, 199

(S.D.N.Y. 1997) (citing Kreutter v. McFadden Oil Corp., 71 N.Y.2d


                                       -13-
       Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 14 of 19



460,   467     (1988)),    “[i]n    the   end,   ‘whether   a     defendant   has

purposefully availed itself of the New York forum is a fact-

intensive inquiry inasmuch as it requires the trial court, in the

first instance, to “closely examine the defendant's contacts for

their quality.”’”         Gordian Grp., LLC v. Syringa Expl., Inc., 168

F. Supp. 3d 575, 584 (S.D.N.Y. 2016) (quoting Licci, 732 F.3d at

168 (2d Cir. 2013)).

       Real Selling offers two bases for the Court to exercise

personal jurisdiction under § 302(a)(1):               (1) ESN’s sales of its

products to New York customers through websites that it operates

(Kline Decl. ¶ 9), and (2) ESN’s purchases and returns from Real

Selling’s Amazon platform while falsely claiming to Amazon that

they were damaged or otherwise unacceptable.              Am Compl. ¶¶ 31-33.

       ESN’s    in-state    sales    through     its   websites    are   clearly

insufficient for the exercise of personal jurisdiction, as Real

Selling’s claims do not arise from these sales.              “New York courts

have held that a claim ‘arises from’ a particular transaction when

there is some articulable nexus between the business transacted

and the cause of action sued upon, or when there is a substantial

relationship between the transaction and the claim asserted.” Sole

Resort, S.A. de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100,

103 (2d Cir. 2006) (internal quotations and citations omitted).

Here, Real Selling’s claims arise out of alleged complaints made

by ESN to Amazon (located in Washington) concerning Real Selling’s


                                      -14-
     Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 15 of 19



own sales activities.    ESN’s sales in New York have nothing to do

with these claims.   See G31000 N. Am., Inc. v. Paris, No. 14 Civ.

3885, 2014 WL 6604790, at *3 (S.D.N.Y. Nov. 21, 2014).

     Real Selling cites to Bah v. Apple Inc. to suggest that

defamatory statements made to protect and advance defendant’s New

York commercial activities can form the nexus between plaintiff’s

claims and defendant’s business transactions.         No. 19 Civ. 3539

(PKC), 2020 WL 614932 (S.D.N.Y. Feb. 10, 2020).         However, Bah is

entirely distinguishable.      There, defendant directed allegedly

false statements to its New York employees and the N.Y.P.D. in

order to protect its New York stores from a perceived shoplifter.

The court found that personal jurisdiction over defendant was

proper under   § 302(a)(1) because defamatory statements were “made

in New York, directed to a specific New York audience, the NYPD,

and intended to have a specific effect within New York, the

initiation of legal process against [plaintiff] in New York.”          Id.

at *5.

     To the extent that the purpose of ESN’s conduct as alleged in

Real Selling’s complaint was to protect ESN’s business interest,

that interest was not limited to New York, but instead extended to

anywhere - presumably the entire country - where Real Selling could

offer ESN’s products.     Further, unlike in Bah, ESN’s statements

were made from its headquarters in California and directed to a




                                  -15-
      Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 16 of 19



Washington     State   audience    –   namely,   Amazon.      Bah   is     simply

inapposite.8

      Next, Real Selling argues that ESN’s alleged purchases from

Real Selling’s Amazon platform provide a basis for the Court to

exercise personal jurisdiction over ESN.          While these transactions

might be substantially related to Real Selling’s claims, Real

Selling has failed to establish that ESN “purposefully availed

itself of the New York forum.”          Licci, 732 F.3d at 168.      The facts

of this case are virtually identical to Careful Shopper, LLC v.

TP-Link USA Corp., where plaintiff alleged that defendant made

purchases from plaintiff’s Amazon platform and then lodged false

complaints with Amazon.         No. 18 Civ. 3019, (E.D.N.Y. Sept. 30,

2019).    The court dismissed for lack of personal jurisdiction

because    “[p]laintiff      has   presented     no   evidence      that     when

[defendant] bought products from [plaintiff]'s store front on




8     Real Selling also argues that because its claims arise from ESN’s
anticompetitive conduct, its sales in New York are in fact “inextricably tie[d]”
to Real Selling’s claims. ECF No. 28 at 4. The logic of the theory isn’t
readily apparent but appears to be that because ESN’s conduct was driven by a
desire to remove Real Selling from competition in New York, its sales in New
York would directly benefit from its actions, thus providing the requisite nexus
between ESN’s New York business activities and Real Selling’s claims. For the
reasons stated above, Real Selling does not allege cognizable anticompetitive
conduct. In any event, Real Selling provides no support for this theory of
personal jurisdiction in the case law, and likewise fails to explain why ESN’s
business in New York would benefit in particular by removing Real Selling from
competition.   Both companies, after all, sell their products online and are
thus able to reach a national audience without regard for geography.        Real
Selling’s theory, if accepted, would extend personal jurisdiction over any
defendant facing claims of anticompetitive conduct where both defendant and
plaintiff conduct any business, however minor, in New York. That clearly is
not the law.



                                       -16-
        Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 17 of 19



Amazon.com, he had any knowledge that he was purchasing goods from

a New York-based company.”           Id. at 6.

        Real   Selling    attempts    to   distinguish   Careful     Shopper    by

noting    that   the     amended   complaint     describes   how    its   “Amazon

storefront” (under the trade name of “XXVIIP”) provides Real

Selling’s official business name and New York address.                         But

customers need not ever click to Real Selling’s storefront page to

make purchases from Real Selling.           Moreover, the sworn declaration

of ESN’s CEO stating that “[u]ntil learning of the filing of this

lawsuit, ESN had no records or knowledge of an entity named Real

Selling Group, LLC., or any variant of that name,” makes plain

that ESN had not viewed the storefront page.                 Kline Decl. ¶ 10.

Nor would it have had any obvious reason to do so.                 The situation

is analogous to a customer stepping into a store located in a

foreign state, unaware that the store’s headquarters is in New

York.     Without providing or even alleging any evidence that ESN

knew it was engaging with a New York company when it made its

online transactions, Real Selling fails to establish that ESN

“purposefully avail[ed] itself of the privilege of conducting

activities within” New York.          S.E.C. v. Alexander, 160 F. Supp. 2d

642, 656 (S.D.N.Y. 2001).9


9     Real Selling makes a last-ditch effort to seek jurisdictional discovery
if the Court does not accept its arguments. ECF No. 24 at 8. However, it has
been on notice of ESN’s pending motion to dismiss since at least May 14, 2020
(ECF No. 12) and the time to raise discovery demands would have been early in



                                       -17-
       Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 18 of 19



       Finally, Real Selling offers N.Y. C.P.L.R. § 302(a)(3) as a

basis for the Court to exercise personal jurisdiction over ESN.

Section 302(a)(3) provides a basis for personal jurisdiction where

defendant “commits a tortious act without the state causing injury

to person or property within the state, except as to a cause of

action    for   defamation.”    N.Y.    C.P.L.R.         §    302(a)(3)      (emphasis

added).    “Although [p]laintiffs have nominally alleged torts other

than     defamation,   ‘[p]laintiffs     may       not       evade     the   statutory

exception by recasting their cause of action as something other

than defamation.’       Claims that ‘sound[] in defamation’ are also

excluded from” section 302(a)(3).             G31000 N. Am., Inc., 2014 WL

6604790, at *2 (quoting Cantor Fitzgerald, L.P., v. Peaslee, 88

F.3d 152, 157 (2d Cir. 1996)).           Real Selling’s remaining claims

clearly sound in defamation as each arises out of ESN’s allegedly

false complaints to Amazon.          See Am. Compl. ¶ 65 (citing ESN’s

“false misleading, and defamatory statements” as the basis of

Lanham    Act   §   1125(a)   claim);   id.    ¶   71        (citing    ESN’s   “false

misleading, and defamatory statements” as the basis for its N.Y.




the six months between that notice and its response to the motion, including at
two conferences that the Court held concerning the motion. In fact, confronting
ESN’s motion to dismiss for lack of personal jurisdiction, Real Selling proposed
to amend its complaint, but rather than amending to allege sufficient contacts
between ESN and the forum state, Real Selling instead merely changed its legal
theory of the case, offering virtually no additional factual allegations to
support jurisdiction. Real Selling simply does not get a second bite at the
apple. In any event, the Court is somewhat puzzled by Real Selling’s repeated
interest in amending its pleadings at some considerable expense rather than
simply refile its case in a court having appropriate jurisdiction.



                                     -18-
     Case 1:20-cv-01468-NRB Document 36 Filed 02/12/21 Page 19 of 19



Gen Bus. Law § 349 claim); id. ¶ 77 (citing ESN’s “false trademark

infringement,    counterfeiting,    and    damaged   goods   reports   with

Amazon” as the basis for its tortious interference claim).

     Real Selling’s only argument in response is that its antitrust

claims do not sound in defamation.        As the Court has rejected its

proposed amendment to add antitrust claims, this argument is

unavailing.     Having rejected § 302(a)(1), the remaining original

claims sound in defamation and thus Real Selling may not rely on

§ 302(a)(3) to exercise personal jurisdiction over ESN.

     Because there is no other statutory basis for this Court’s

exercise of personal jurisdiction over ESN, Real Selling’s amended

complaint must be dismissed without prejudice to its refiling in

an appropriate forum.

                              CONCLUSION

     For the foregoing reasons, ESN’s motion to dismiss for lack

of personal jurisdiction is GRANTED and Real Selling’s cross-

motion to amend is DENIED.       The Clerk of Court is respectfully

directed to terminate the motion pending at ECF No. 17 and to close

the case.

            SO ORDERED.

Dated:      New York, New York
            February 12, 2021


                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE


                                   -19-
